DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/28/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
	
Allowable Subject Matter

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Hazan et al. (US Patent No. 11042880) discloses the approach to updating the risk score threshold involves performing a mathematical estimation operation to identify a risk score threshold. Specifically, the mathematical estimation operation configures the risk engine to identify the risk score threshold as a point on a curve rather than a value of a particular risk score. Such a curve approximates the distribution of risk score values output over a time interval, e.g., a week, and represents a function embodied by a plot of risk score percentile vs. risk score value. The risk engine, rather than selecting a particular risk score, selects a curve from a family of curves that is known to accurately represent such risk score distributions. For example, the risk engine may choose the curve that provides the best fit to the previous week's risk scores over the family of curves. The risk engine identifies the risk score threshold by finding a risk score value such that the function evaluated at that risk score value produces a specified risk score percentile.
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes “Processing access requests by an access server. Receiving a request message including first access request information corresponding to a first access request, the first access request requesting access to a resource and determining a first raw score for the first access request using a scoring model, the scoring model determining the first raw score based on features of the first access request information, the first raw score being within a set of potential output values of the scoring model and based on the first access request information, a first trending top percent risk table and a first target score profile table to use for the first access request, the first trending top percent risk table being determined based on a distribution of raw scores for a plurality of previous access requests across the set of potential output values and determining, using the first trending top percent risk table, a first trending top percent value for the first raw score; determining, using the first target score profile table, a first abbreviated score for the first trending top percent value and generating a response message using the first abbreviated score and providing the response message over the network, thereby providing access to the resource based on the first abbreviated score.”, in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493